DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chen et al. (US Pub. No. 2018/0033371 A1) shows a pixel circuit (Fig. 1 and para. 26), comprising a driver circuit (driving transistor M1, Fig. 1 and para. 26), a data writing circuit (data writing transistor M3, Fig. 2 and para. 33), a storage circuit (storage capacitor Cs, Fig. 1 and para. 26), a light emitting element (OLED, Fig. 1 and para. 26) and a bias circuit (reverse control unit 11, Fig. 1 and paras. 29 and 30); wherein the driver circuit comprises a control terminal (gate), a first terminal (source) and a second terminal (drain, Fig. 1 and para. 26), and the driver circuit is configured to control a drive current for driving the light emitting element to emit light (paras. 26 and 29), the second terminal of the driver circuit receives a first voltage signal of a first voltage terminal (i.e. ground, Fig. 1 and para. 26); the data writing circuit is connected with the control terminal of the driver circuit (Fig. 1), and the data writing circuit is configured to write a data signal Vdata to the control terminal of the driver circuit in response to a scan signal Vscan (Fig. 3 and para. 26); a first terminal of the storage circuit is connected with the .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 6 recites a reset circuit, wherein the reset circuit is connected with the control terminal of the driver circuit, and the reset circuit is configured to apply a reset voltage to the control terminal of the driver circuit in response to a reset signal.				The prior art of record does not show this configuration, therefore claim 6 is allowable.
		Claims 2 – 5, 7 – 9 and 15 – 20 are allowable at least by virtue of their dependence on claim 6.    

		Claims 11 and 12 are allowable at least by virtue of their dependence on claim 10.    
		Claim 13 recites similar subject matter as that of claim 6, and therefore is allowable for the reasons above.
		Claim 14 is allowable at least by virtue of their dependence on claim 13.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CARL ADAMS/
Examiner, Art Unit 2627